Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-6-2006

Haley v. Plainfield
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2236




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Haley v. Plainfield" (2006). 2006 Decisions. Paper 1637.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1637


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-2236


                                  DENNIS J. HALEY

                                                      Appellant
                                           v.

                                CITY OF PLAINFIELD




                    On Appeal from the United States District Court
                              for the District of New Jersey
                            District Court No.: 03-cv-02659
                     District Judge: Honorable William G. Bassler


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 3, 2006

          Before: MCKEE, SMITH, and VAN ANTWERPEN, Circuit Judges.

                                (Filed February 6, 2006)
                                          ____

                                OPINION OF THE COURT



VAN ANTWERPEN, Circuit Judge.

      Before us is Dennis J. Haley’s appeal from the March 31, 2005, Order and Opinion

of the District Court granting the City of Plainfield’s (“Plainfield”) motion for summary
judgment on Haley’s claim of employment discrimination. Haley, a Caucasian officer in

the Plainfield Police Department (the “Department”), argues that the Department’s

promotion of “lower ranked” African-American officers to lieutenant positions – while at

the same time denying him promotion to that same position – was reverse racial

discrimination. Plainfield in turn asserts that its promotion decisions were not based on

discriminatory grounds. We have jurisdiction pursuant to 28 U.S.C. § 1291 and will affirm.

                                               I.

         Because we write solely for the parties, we will set forth only those facts necessary

to our analysis. Haley began his employment with the Department as a patrolman in 1986,

and was promoted to sergeant in 1995. While a patrolman, Haley received four reprimands

for violations of Department policy. Haley received four additional reprimands after being

promoted to sergeant. In 1999, Haley passed a promotional examination and was placed

fifth out of six individuals on the promotion eligibility list at that time. Everyone but Haley

on that list was eventually promoted to lieutenant. District Court Slip Op. at *4 (“Dist. Ct.

Op.”).

         Haley was denied promotion to a lieutenant position on May 16, 2002. On that date,

the Department approved eight individuals for promotion. The racial makeup and rank of

those eight individuals was as follows: two promoted to captain (one Caucasian and one

African-American); three to lieutenant (two Caucasian and one African-American); and three

to sergeant (two Caucasian and one African-American).



                                               2
       The two sergeants who were promoted in 2002 to lieutenant ahead of Haley were

Officers Moye (African-American) and Newman (Caucasian). Haley scored fractionally

higher on the promotional eligibility exam than did Moye or Newman, but the promotional

exam was administered only to determine eligibility for promotion.1 Moye had a master’s

degree2 and had two reprimands in his file. Newman had a G.E.D. degree, worked in the

Department’s Narcotics unit (which was deemed the toughest assignment within the

Department), and had three reprimands in his file.

       After the Department denied him promotion, Haley filed the instant suit, alleging

reverse racial discrimination on the ground that the Department had “skipped” over him in

favor of less-qualified African-American officers. In its Opinion of March 31, 2005, the

District Court concluded that Haley failed to make out a prima facie case of reverse

discrimination because he failed to show that his “non-promotion resulted from unlawful

reasons based on race.” Dist. Ct. Op. at *13. The District Court also concluded that Haley

had failed to present a genuine issue of material fact regarding whether the Department’s

proffered reasons for bypassing him were merely pretext for a decision that was actually

based on discriminatory intent. Dist. Ct. Op. at *19.

                                             II.

       This Court exercises plenary review over a district court’s grant of summary judgment


       1
        Haley admitted in his own deposition that his test score alone was not a basis for his
assertion that he was better qualified than the other applicants.
       2
        Haley did not complete college education.

                                              3
and applies the same standard as the district court; i.e., whether there are any genuine issues

of material fact such that a reasonable jury could return a verdict for the plaintiff. Pa. Prot.

& Advocacy, Inc. v. Pa. Dep’t of Pub. Welfare, 402 F.3d 374, 379 (3d Cir. 2005) (citing

Fed. R. Civ. P. 56(c)). We are required to review the record and draw inferences in a light

most favorable to the non-moving party, but the non-moving party must provide admissible

evidence containing “specific facts showing that there is a genuine issue for trial.” Id.

(citing Fed. R. Civ. P. 56(e)).

                                              III.

       This Court applies the burden-shifting analysis developed in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973), to claims of reverse discrimination. Iadimarco v.

Runyon, 190 F.3d 151, 158 (3d Cir. 1999). Under this analysis, the plaintiff must first

establish a prima facie case of discrimination, which merely requires that the plaintiff present

“sufficient evidence to allow a fact finder to conclude that the employer is treating some

people less favorably than others based on a trait that is protected under Title VII.” Id. at

161. Once the plaintiff makes this showing, the burden shifts to the employer to articulate

some legitimate, non-discriminatory reason for its adverse action. See id. at 157. If the

employer offers some evidence of a legitimate, non-discriminatory reason, to defeat

summary judgment the plaintiff must then show that the stated reason was in fact pretext by

pointing to “some evidence, direct or circumstantial, from which a fact finder could

reasonably either (1) disbelieve the employer’s articulated reasons; or (2) believe that an

invidious discriminatory reason was more likely than not a motivating or determinative cause

                                               4
of the employer’s action.” Id. at 166 (quoting Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir.

1994)).

                                             IV.

       Because the pretext phase of the McDonnell Douglas analysis is dispositive in this

case, we will assume without deciding that Haley established a prima facie case of reverse

discrimination. Under the pretext phase of the McDonnell Douglas analysis, the employer

must first offer non-discriminatory reasons for its actions. Iadimarco, 190 F.3d at 165-66.

The burden on the employer is “relatively light.” Fuentes, 32 F.3d at 763.

       The reasons offered by the Department meet this standard. Michael Lattimore,

Plainfield’s Director of Public Safety, had ultimate responsibility for the Department’s hiring

decisions during the relevant time period, and offered several reasons for his decision not to

promote Haley. First, Lattimore stated that based on his personal work experience with all

three officers, he believed that Moye and Newman were better experienced than Haley.

Second, Lattimore stated that Haley’s eight disciplinary incidents weighed against his

promotion. In addition, Lattimore claimed that Haley had displayed difficulty in dealing

with the African-American community and that the Department had received several

complaints relating to Haley’s demeanor in communicating with the African-American

community. These are all legitimate, non-discriminatory reasons for the Department’s

decision and the District Court correctly concluded that the Department met its burden at this

stage of the analysis. See Brewer v. Quaker State Oil Refining Corp., 72 F.3d 326, 332

(3d Cir. 1995) (“an employer may have any reason or no reason for [an adverse employment

                                              5
action] so long as it is not a discriminatory reason”).

       Because the Department proffered non-discriminatory reasons for its decision, Haley

must point to evidence of implausibilities in these proffered reasons such that a reasonable

fact finder could conclude that the Department’s proffered reasons for not promoting him

were pretextual. Kautz v. Met-Pro, Inc., 412 F.3d 463, 467 (3d Cir. 2005). Haley’s burden

at this stage is a heavy one. Id.

       Even drawing all inferences in his favor, we conclude that Haley has failed to meet

that burden. Employers may rely upon subjective criteria that relate to an employee’s

performance in their hiring decisions, id. at 468, and Haley does not provide any evidence

to disprove the Department’s reliance on Lattimore’s subjective, race-neutral belief that,

based on his own personal experience working alongside the three individuals, Moye and

Newman possessed experience superior to Haley’s and that Haley’s disciplinary record

weighed against his promotion.3 Even if we were to disagree with Lattimore’s impressions

of the candidates’ experience and records, we will not second-guess a decision that is not

based on discriminatory motives. Id.; see also Keller v. Orix Credit Alliance, 130 F.3d 1101,

1109 (3d Cir. 1997) (“The question is not whether the employer made the best, or even a

sound, business decision; it is whether the real reason is discrimination.”). Likewise,



       3
        Moye was better-educated and had fewer disciplinary incidents than Haley. Newman
also had fewer reprimands than did Haley and Lattimore believed that Newman was
better-qualified because he served on the Department’s Narcotics unit, which is “typically
the toughest assignment which generates prodigious citizen complaints,” and Newman
received relatively few complaints while serving on the Narcotics unit.

                                              6
Haley’s argument that he was better qualified than Moye or Newman because he had more

commendations than they had is of no moment because the Department could permissibly

determine that the circumstances of Haley’s eight disciplinary incidents outweighed his

positive commendations, and Haley points to no evidence to suggest that this determination

was based on his race. See Brewer, 72 F.3d at 332 (even “medieval” hiring and promotion

practices are permissible so long as they are not based on protected trait). Accordingly, the

District Court properly concluded that Haley failed to raise an genuine issue of material fact

regarding whether Plainfield’s proffered reasons for not promoting him to a lieutenant

position were pretextual.

       Finally, Haley offered some statistical evidence regarding the racial composition of

the officers who were promoted.4 A discrimination plaintiff who offers such evidence must


       4
        Haley’s evidence is from a 1999 letter written by Edward Santiago, the Department’s
Chief of Police, to the mayor of Plainfield in connection with an earlier employment
discrimination case filed against the Department. In that letter, Santiago wrote that he had
reviewed the Department’s promotion practices over the past 25 years, and that in his
opinion, the Department had bypassed eight qualified Caucasian officers for promotions and
that no African-American officers had been bypassed in favor of Caucasian officers. Haley
points to this letter as evidence of the Department’s bias against Caucasian officers.
       The District Court correctly concluded that Santiago’s deposition and letter evidence
were insufficient proof from which a fact finder could conclude that the Department’s
reasons were pretextual. The critical inquiry in a reverse discrimination case is “not whether
[the employer] discriminated against Whites in general, but whether [the employer] illegally
discriminated against [plaintiff].” Iadimarco v. Runyon, 190 F.3d 151, 165 (3d Cir. 1999).
Santiago’s statements regarding the Department’s history of promoting African-Americans
over Caucasians were made in the context of a separate action and were therefore not
probative in the instant case. See id. Furthermore, the District Court properly observed that
the information contained in Santiago’s statements was 20-30 years old and therefore not
necessarily reflective of the Department’s hiring practices at the time of its 2002 decision not
to promote Haley. Cf. Pamintuan v. Nanticoke Mem’l Hosp., 192 F.3d 378, 387 & n.11 (3d

                                               7
account for the qualified applicant pool for the position at issue or the flow of qualified

candidates over the relevant time period; a mere summary of the demographic composition

of the applicant pool is insufficient. Ezold v. Wolf, Block, Schorr, and Solis-Cohen, 983
F.2d 509, 542-43 (3d Cir. 1992). The evidence Haley offers accounts only for the race of

the candidates and not their individual qualifications and employment histories and is

therefore inadequate to meet his burden at this stage of the analysis. See id. at 543

(observing that no conclusions could be drawn from plaintiff’s raw numbers on gender

under-representation and that such numbers were therefore “not probative” of employer’s

allegedly discriminatory motive).

                                              V.

       We have considered all other arguments made by the parties on appeal, and conclude

that no further discussion is necessary. For the foregoing reasons, we will affirm the District

Court’s Order granting Plainfield’s motion for summary judgment.




Cir. 1999) (evidence of events that were “temporally remote[]” from allegedly discriminatory
events at issue in case was of virtually no probative value).

                                              8